With regards to claims 1-4, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on a coupling length between the first track and the second track is configured to provide an isolation level between the output port and the coupled port that is less than a first predetermined isolation level at a MoCA frequency band; and wherein the coupling length between the first track and the second track is configured so that an isolation level between the input port and the coupled port is less than a second predetermined isolation level at a Docsis frequency band; wherein the coupling length between the first track and the second track is configured so that the isolation level between the input port and the coupled port is less than a third predetermined isolation level at the MoCA frequency band; wherein the coupling length between the first track and the second track is configured so that the insertion loss level between the input port and output port is less than a predetermined insertion loss level at a predetermined frequency; wherein the first predetermined isolation level is about 8dB and the MoCA frequency band is about 1125-1675 MHz;  wherein the second predetermined isolation level is about 35 dB; wherein the Docsis frequency band is about 5 to 1002 MHz; and wherein the third predetermined isolation level is about 25 dB.  
 With regards to claims 5-12, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on  the coupling length between the first track and the second track is based on a resistor position relative to the second track; wherein the coupling length between the first track and the second track is configured to provide an isolation level between the input port and the coupled port that is less than a second predetermined isolation level at a Docsis frequency band during operation of the 
  With regards to claims 13-20, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on  the first track and the second track are configured to form a variable resistor coupling length between the first track and the second track so as to control an isolation level between the output port and the coupled port to be less than a predetermined isolation level in a MoCA frequency band during operation of the coupler; and wherein the variable resistor coupling length is based on a position of a resistor relative to the second track such that when the resistor is located at a first position relative to the track, the isolation level between the output port and the coupled port is less than the predetermined isolation level in a MoCA frequency band during operation of the coupler, and such that when the resistor is located at a second position relative to the second track that is different from the first position, the isolation level between the output port and the coupled port is greater than the predetermined isolation level in the MoCA frequency band during operation of the coupler. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 7, 2022
/K.E.G/Examiner, Art Unit 2843

/Stephen E. Jones/Primary Examiner, Art Unit 2843